DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 11/03/2020 in response to the Non-Final Rejection mailed on 08/03/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 40, 53-54, 58-59, and 62-72 are pending.
4.	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 11/03/2020 in response to the Non-Final Rejection mailed on 08/03/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
6.	The rejection of claims 70-72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the recitation of “The method of claim 1…” is withdrawn in view of applicant’s amendment to the claims to recite “The method of claim 40…”.
7.	The rejection of claims 70-71 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “about” is maintained for the reasons of record and the reasons set forth below.  The term "about" in claims 70-71 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the 
	RESPONSE TO REMARKS:  Beginning on p. 5 of applicant’s remarks, applicants in summary contend that one of skill in the art would readily recognize the meaning of the term “about”.
This argument is found to be not persuasive because the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165 states “examiner should consider the following factors when examining claims that contain relative terminology to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  In this case, given the lack of definition in the specification or in the prior art of what values above and below the value of “about”, it is therefore unclear what the scope of the term is intended to encompass. 
Claim Rejections - 35 USC § 103
8.	The rejection of claims 40, 53-54, 58-59, 62-66, and 70-72 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of Curello et al. (US Patent Application Publication 2007/0077480A1, cited on PTO-892 mailed on 05/22/2018) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below.
9.	Claims 40, 53-54, 58-59, 62-66, and 70-72 are drawn to a method for modifying the content of a plant-derived, protein-enriched material, the method comprising receiving a plant-derived, protein-enriched material comprising RuBisCO, F2 fraction proteins, or a combination thereof, wherein the plant derived, protein enriched material further comprises one or more heavy metals; dissolving at least a portion of the plant-derived, protein-enriched material in a solvent to form a solution, contacting the plant-derived, protein-enriched material solution with a functionalized resin to afford a treated solution comprising a protein concentrate or isolate having a reduced amount of one or more of copper, cadmium, lead, and nickel as compared with the plant-derived, protein-enriched material, wherein the functionalized resin comprises a first resin functionalized with a triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt chelating groups; separating the treated solution from the functionalized resin, wherein the contacting step comprises agitating the plant-derived, protein-enriched material solution with the functionalized resin, and wherein the contacting step is conducted at a temperature of 50oC to 70oC.
oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range and is above room temperature [see paragraph 0011].  The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.

	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of vessels with the functionalized resin distributed along the length of the resin contacting vessel (interpreted as a column) [see paragraphs 0005, 0061-0062].
	With respect to claim 58, Zimmerman teach the method wherein the functionalized resin comprises a selective ion exchange resin [see paragraphs 0003-0004; 0028].
	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].
	With respect to claim 63, Zimmerman teach the method wherein the solvent is acidic [see paragraph 0010].
	With respect to claim 64, Zimmerman teach the method wherein the solvent is basic [see paragraph 0010].

	With respect to claims 70-71, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].
	However, Zimmerman does not teach the method of claims 40 and 72, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	Curello et al. teach fuel cartridges designed for the removal of transition metal ions from fuel that includes scavengers of transition metals comprising functionalized silica containing compounds commercially available from Silicycle, such as Si-Triaminetetracetic acid and Si-triamineteatraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see Abstract; Table 1; paragraph 0049].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zimmerman and Curello et al. to substitute the metal chelating resins of Zimmerman with triaminetetraacetic acid resins of Curello et al. because Zimmerman teach methods of removing metal ions from protein enriched material using metal chelating resins to reduce the amount of copper, cadmium, lead, prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and Curello et al. do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the extraction process of Zimmerman based on time and temperature in order to maximize the amount of metals removed from the tobacco extract.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention. 
US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of 2012 Silicycle (2012, cited in the Board Decision mailed 05/13/2020; cited on PTO-892 mailed on 08/03/2020) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below. 
12.	With respect to claims 40 and 72, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range and is above room temperature [see paragraph 0011].  The teaching of a tobacco extract concentration from 
	With respect to claim 53, Zimmerman teach the method wherein the contacting step comprises stirring the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006].  
	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of vessels with the functionalized resin distributed along the length of the resin contacting vessel (interpreted as a column) [see paragraphs 0005, 0061-0062].
	With respect to claim 58, Zimmerman teach the method wherein the functionalized resin comprises a selective ion exchange resin [see paragraphs 0003-0004; 0028].
	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].

	With respect to claim 64, Zimmerman teach the method wherein the solvent is basic [see paragraph 0010].
	With respect to claims 65-66, Zimmerman teach that the selective agent, temperature and pressure can be controlled to optimize the extraction process [see paragraphs 0004-0011] and the goal being to reduce the amount of metals present in the extract [see paragraphs 0028-0041].
	With respect to claims 70-71, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].
	However, Zimmerman does not teach the method of claims 40 and 72, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	2012 Silicycle teaches that functionalized resins made of silica gel commercially available, such as Si-Triaminetetracetic acid and Si-triamineteatraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see 2012 Silicycle p. 1-8].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zimmerman and 2012 Silicycle to substitute the metal chelating resins of Zimmerman with triaminetetraacetic acid resins of 2012 prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and 2012 Silicycle do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the extraction process of Zimmerman based on time and temperature in order to maximize the amount of metals removed from the tobacco extract.  Therefore, the above invention would prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
13.	Applicant’s remarks filed on 11/03/2020 have been fully considered by the examiner and will be addressed as a whole as the remarks regarding Zimmerman and Curello are applicable to Zimmerman and 2012 Silicycle.  Beginning on p. 5 of applicant’s remarks, applicants in summary contend that in regards to the unexpected results associated with the method of claim 40, the claims as presently pending further recite process parameters associated with the contacting step leading in part to such surprising results (namely, agitation and heating in the presence of the functionalized resin at a temperature of 50oC to 70oC) and the claims are therefore commensurate in scope with the presently pending claims.    Applicants contend that the combination of a first functionalized resin with triaminetetracetate groups and a second functionalized resin with triaminetetracetate groups when used for treating plant-derived, protein enriched material at a temperature of 50oC to 70oC with agitation was uniquely found to provide for removal of the recited metals.
	This argument is found to be not persuasive for the reasons of record and the reasons set forth below.  As noted in the specification, applicants stated that the manufacturer guidelines for the resins state that higher scavenging rates can sometimes be achieved at higher shake times and/or increased temperature (see specification on p. 31-32).  In other words, one of ordinary skill in the art would have an expectation that increasing agitation time and temperature would lead to a higher amount of metals scavenged from the extract.  To this end, one of ordinary skill in the art would desire to modify the temperature and agitation time to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As stated in the Board Decision on 05/13/2020, claim 40 does not require any minimum contact time between the solution and the resin [see Board Decision p. 12]. Furthermore, as noted in the Board Decision on 05/13/2010, the results in Table 1 that applicants use to support the alleged unexpected results do not provide an adequate basis to support the conclusion that other embodiments as encompassed by the claims will behave in the same manner.  For these reasons, the rejections are maintained.
After Final Consideration Program 2.0
14.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion

	Claims 40, 53-54, 58-59, and 62-72 are pending.
	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 40, 53-54, 58-59, 62-66, and 70-72 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656